UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):December 5, 2012 THE SHERIDAN GROUP, INC. (Exact Name of Registrant as Specified in its Charter) Maryland 333-110441 52-1659314 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 11311 McCormick Road, Suite 260, Hunt Valley, Maryland21031-1437 (Address of Principal Executive Offices) (Zip Code) (410) 785-7277 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02(b). Departure of Directors of Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On December 5, 2012, Mr. George A. Whaling informed The Sheridan Group, Inc. (the “Company”) of his retirement as a member of the Board of Directors of the Company, effectively immediately.There were no disagreements between him and the Company or any officer or director of the Company. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: December 6, 2012 THE SHERIDAN GROUP, INC. By: /s/ Robert M. Jakobe Name: Robert M. Jakobe Title: Executive Vice President and Chief Financial Officer
